DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1-6 and 8-20 is appropriate. The prior arts of record fails to teach that a first vibro-acoustic element of the plurality of vibro-acoustic elements is disposed in a first opening of the plurality of openings, and wherein the first vibro-acoustic element does not contact the bracket as claimed in claim 1. Regarding claim 6, it recites that at least one of the plurality of vibro-acoustic elements comprises a coil disposed on the lower surface of the display panel, and wherein the at least one of the plurality of vibro-acoustic elements further comprises a piezoelectric element disposed on the coil. Regarding claim 8, it recites that a battery receiving hole is defined through the bottom plate, and wherein the battery receiving hole is spaced apart from the plurality of receiving holes. Regarding claim 12, it recites that a size of the vibro-acoustic element is smaller than a size of opening in a plan view, wherein the vibro-acoustic element is disposed in the opening, and wherein the vibro-acoustic element does not contact the bracket. Regarding claim 18, it recites that the vibro-acoustic element is coupled to the display panel, wherein a width of the vibration space is wider than a width the receiving hole accommodate the vibro-acoustic element therein, and wherein the vibration space is disposed closer to the display panel than the receiving hole. Regarding claim 19, it recites a coil disposed on the lower surface of the display panel and a piezoelectric element overlapping the coil, and wherein the piezoelectric element includes a first  For the above reason, independent claims 1, 6, 8, 12 and 19 are allowed.
Claims 2-5, 10 and 11 are allowed for their dependency from independent claim 1.
Claim 9 is allowed for their dependency from independent claim 8.
Claims 13-17 are allowed for their dependency from independent claim 12.
Claim 20 is allowed for their dependency from independent claim 19.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653